—Appeal by the defendant from an order of the Supreme Court, Richmond County (Sangiorgio, J.), dated September 14, 2000, which, after a hearing, pursuant to Correction Law article 6-c, designated him a risk level three sex offender.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the defendant’s contention, the Supreme Court’s determination designating him a level three sex offender is supported by clear and convincing evidence, and thus, should not be disturbed (see Correction Law § 168-n [3]; People v Bottisti, 285 AD2d 841). Feuerstein, J.P., Krausman, Mastro and Rivera, JJ., concur.